Citation Nr: 1430206	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-28 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to January 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a May 2014 videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The April 1989 rating decision that denied service connection for a bilateral hearing loss disability was not appealed, nor was new and material evidence received within one year of the rating decision.

2.  Evidence received since the final April 1989 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.

3.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss disability is related to active service.  




CONCLUSIONS OF LAW

1.  The April 1989 rating decision that denied service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the final April 1989 rating decision is new and material; the criteria to reopen the claim for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a); 3.385 (2013).

3.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.

In an April 1989 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability because the Veteran's most recent physical examination had not indicated a hearing loss disability pursuant to 38 C.F.R. § 3.385 (2013).  Although the Veteran was notified of this rating decision and his appellate rights, he did not express disagreement with this determination.  Additionally, new and material evidence in support of the claim was not received within one year of this notice.  As such, the April 1989 rating decision became final.  38 U.S.C.A. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In February 2010, the Veteran filed a petition to reopen his claim for service connection for a bilateral hearing loss disability.  A July 2010 rating decision reopened the Veteran's claim based on new and material evidence, but confirmed and continued the previous denial of the claim on the merits.  Although the RO reopened the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, despite the fact that the RO has already determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for service connection had been received, the Board will proceed to adjudicate the issue of new and material evidence in the first instance. 

Evidence received since the April 1989 rating decision includes the May 2010 VA audiology report and June 2014 addendum opinion, private audiology records from Dr. Gauthier, Au. D., and testimony and lay statements from the Veteran.  

This evidence is new because it was not of record at the time of the April 1989 rating decision.  Furthermore, the VA audiology report, addendum opinion, and private audiology records are material because they relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Specifically, they note that the Veteran has a hearing loss disability for VA purposes.  Additionally, the Veteran's lay statements and testimony are new in that they relate to the onset of the Veteran's hearing loss symptomology.  Thus, the Board finds that new and material evidence has been received since the prior final denial of this claim in the April 1989 rating decision.  Shade, 24 Vet. App. at 117.  Thus, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

The Veteran claims that his current bilateral hearing loss disability is related to his period of active service, including in-service noise exposure.

Private treatment records and a May 2010 VA audiology report indicate that the Veteran has a hearing loss disability for VA purposes.  Accordingly, the first Shedden element is met.  

With regard to an in-service incurrence, the Veteran has consistently reported that he was exposed to noise from light weapons, machine guns, F4 Phantom jets, artillery fire, and helicopters.  The Veteran further stated that during his 18 months in Vietnam he did not wear hearing protection.  On his report of medical history at separation, the Veteran reported that he had hearing loss.  Moreover, the Veteran's service treatment records as early as December 1972 note a degree of bilateral hearing loss per Hensley.  38 C.F.R. § 3.385 (2013); Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Moreover, an October 1985 audiometric test indicated that the Veteran had a left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2013).  Accordingly, the second Shedden element is met.  

The Veteran was provided a VA audiological examination in May 2010.  At the examination, the Veteran reported that when he served in Vietnam he had noise exposure in the form of artillery, aircraft, explosive, and engine noise, all with and without hearing protection.  He noted that outside of Vietnam he was exposed to noise at the firing range once a year, but that he wore hearing protection.  The Veteran denied post-service occupational or recreational noise exposure.  He was diagnosed with bilateral sensorineural hearing loss.  The audiologist stated that the Veteran's claims file was not available for review and therefore a nexus opinion could not be rendered without resorting to mere speculation. 

In a June 2010 letter, Dr. Gauthier, stated that the Veteran had a longstanding history of hearing loss and a history positive for hazardous noise exposure.  He also noted that the Veteran reported that his hearing loss was associated with his 22 years of military service and that he had denied any significant occupational or social noise exposure since service.  Dr. Gauthier diagnosed the Veteran with bilateral mild to sloping to profound high frequency hearing loss.  

In his August 2010 notice of disagreement, the Veteran stated that his hearing loss began during active duty.  He asserted that his hearing loss was not age related as evinced by the fact that he filed his original claim for service connection in 1989.  

At his May 2014 hearing, the Veteran testified that during active duty he first began having difficulty understanding people and had to ask them to repeat themselves.  He noted that his progressive hearing loss was documented in his service treatment records throughout his 22 years of active service.  He reported that since retiring from the military he had not had any occupational or recreational noise exposure.  

A VA addendum opinion was obtained in June 2014.  The audiologist opined that the Veteran's bilateral hearing loss was not at least as likely as not related to the Veteran's noise exposure during combat.  In support of this opinion, the audiologist noted that there was no evidence of a shift in the Veteran's hearing until 1983, which was beyond his combat noise exposure.  The audiologist stated that the Institute of Medicine had concluded that there is an insufficient scientific basis for the existence of delayed-onset hearing loss.  The audiologist opined that based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss and therefore the Veteran's hearing loss was not caused by combat trauma and was most likely a result of the aging process. 

The Board finds that the May 2010 VA audiological examination report and June 2014 addendum are inadequate for adjudicating the Veteran's claim.  The audiologist's reasoning implied that only the Veteran's service in Vietnam was relevant to determining whether his current hearing loss was etiologically related to service.  Moreover, the audiologist's opinion did not address whether the Veteran's hearing loss was related to in-service noise exposure other than combat or whether it was otherwise related to any event in service.  Additionally, the audiologist's assertion that there was evidence of a shift in the Veteran's hearing until 1983 is inaccurate.  As noted above, the Veteran's in-service audiometric testing indicated some degree of bilateral hearing loss as early as December 1972 and audiometric testing in October 1985 indicated that his left ear auditory threshold at 4000 hertz was 40 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.385 (2013) (stating that for VA purposes a hearing loss disability exists when the auditory threshold in any frequency is 40 decibels or greater).  Lastly, the examiner did not address the Veteran's lay assertion regarding persistent and ongoing symptomology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  Accordingly, the Board finds the May 2010 audiology report and June 2014 addendum opinion are inadequate for adjudicating the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral hearing loss disability was incurred during his active service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  See 38 U.S.C.A. § 1154(a) (West 2002) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). 

As noted above, the Veteran was diagnosed with bilateral hearing loss and was exposed to acoustic trauma during service.  The Board finds that the Veteran provided competent and credible statements that his hearing loss first manifested during active service and continued since that time.  See Davidson v. Shinseki, 581 F.3d at 1316 (noting that the absence of a "valid medical opinion" is not an absolute bar to service connection); Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptoms).  Furthermore, his statements are corroborated by his service treatment records documenting bilateral hearing loss per Hensley and a left ear hearing loss disability per 38 C.F.R. § 3.3385 (2013) during active service.  The Veteran's statements and service treatment records, in addition to the other aforementioned evidence of record, meets the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2013) as it indicates that his bilateral hearing loss is causally related to in-service acoustic trauma.

Resolving all reasonable doubt in favor of the Veteran, service connection for a bilateral hearing loss disability is warranted.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).











ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

Entitlement to service connection for a bilateral hearing loss disability is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


